



 


 


 
CREATIVE VISTAS, INC.
 
IVIEW DIGITAL VIDEO SOLUTIONS INC.
 
IVIEW HOLDING CORP.
 
LAURUS MASTER FUND, LTD.
 


 
SECURITIES PURCHASE AGREEMENT
 
February 13, 2006

 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
Page No.

 
1. Agreement to Issue and Acquire.
2
2. Fees, Option and Warrant.
2
3. Closing, Delivery and Payment.
3
3.1    Closing.
3
3.2    Delivery.
3
4. Representations and Warranties of the Company.
3
4.1    Organization, Good Standing and Qualification.
3
4.2    Subsidiaries.
5
4.3    Capitalization; Voting Rights.
5
4.4    Authorization; Binding Obligations.
6
4.5    Liabilities.
7
4.6    Agreements; Action.
7
4.7    Obligations to Related Parties.
8
4.8    Changes.
9
4.9    Title to Properties and Assets; Liens, Etc.
11
4.10 Intellectual Property.
11
4.11 Compliance with Other Instruments.
12
4.12 Litigation.
12
4.13 Tax Returns and Payments.
13
4.14 Employees.
13
4.15 Registration Rights and Voting Rights.
14
4.16 Compliance with Laws; Permits.
14
4.17 Environmental and Safety Laws.
15
4.18 Valid Offering.
15
4.19 Full Disclosure.
15
4.20 Insurance.
16
4.21 Financial Statements.
16
4.22 Dilution.
16
4.23 Patriot Act.
16
4.24 ERISA.
17
4.25 Bank Accounts.
18
5. Representations and Warranties of the Purchaser.
18
5.1    No Shorting.
18
5.2    Requisite Power and Authority.
18
5.3    Investment Representations.
18
5.4    Purchaser Bears Economic Risk.
19
5.5    Acquisition for Own Account.
20
5.6    Purchaser Can Protect Its Interest.
20
5.7    Legends.
20

 

--------------------------------------------------------------------------------


 
6. Covenants of the Company.
21
6.1    Stop-Orders.
21
6.2    Use of Funds.
22
6.3    Reporting Requirements.
22
6.4    Access to Facilities.
23
6.5    Taxes.
23
6.6    Insurance.
24
6.7    Intellectual Property.
26
6.8    Properties.
26
6.9    Confidentiality.
26
6.10 Required Approvals.
27
6.11 Opinion.
28
6.12 Margin Stock.
28
6.13 Financing Right of First Refusal.
28
6.14 Account Agreements.
29
7. Covenants of the Purchaser.
30
7.1    Confidentiality.
30
7.2    Non-Public Information.
30
7.3    Limitation on Acquisition of Common Stock of the Company.
30
8. Covenants of the Company and Purchaser Regarding Indemnification.
31
8.1    Company Indemnification.
31
8.2    Purchaser’s Indemnification.
31
8.3    Offering Restrictions.
31
9. Miscellaneous.
32
9.1    Governing Law.
32
9.2    Survival.
32
9.3    Successors.
32
9.4    Entire Agreement; Maximum Interest.
33
9.5    Severability.
33
9.6    Amendment and Waiver.
33
9.7    Delays or Omissions.
33
9.8    Notices.
34
9.9    Attorneys’ Fees.
35
9.10 Titles and Subtitles.
35
9.11 Facsimile Signatures; Counterparts.
35
9.12 Broker’s Fees.
35
9.13 Construction.
36
9.14 Currency Indemnity.
36

Exhibit “A” FORM OF NOTE
38
Exhibit “B” FORM OF IVIEW NOTE
39
Exhibit “C” FORM OF OPTION
40
Exhibit “D” FORM OF COMPANY WARRANT
41
Exhibit “E” CASH COLLATERAL DEPOSIT LETTER
42
Exhibit “F” FORM OF ESCROW AGREEMENT
43
Exhibit “G” FORM OF OPINION
44
Exhibit “H” FORM OF TAX OPINION
45

 
ii

--------------------------------------------------------------------------------


 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of February 13, 2006, by and among CREATIVE VISTAS, INC. an Arizona
Corporation, (the “Company”), IVIEW DIGITAL VIDEO SOLUTIONS INC., a Canadian
Corporation (“Iview”), IVIEW HOLDING CORP., a Delaware Corporation (“Iview
Parent”) and LAURUS MASTER FUND, LTD., a Cayman Islands company (the
“Purchaser”).
 
RECITALS:
 
WHEREAS, the Company has authorized the sale to the Purchaser of a Secured Term
Note in the aggregate principal amount of Eight Million Two Hundred and Fifty
Thousand Dollars in lawful money of the United States (USD$8,250,000) (as
amended, modified or supplemented from time to time, the “Company Note”);
 
WHEREAS, Iview has authorized the sale to the Purchaser of a Secured Term Note
in the aggregate principal amount of Two Million Dollars in lawful money of the
United States (USD$2,000,000) (as amended, modified or supplemented from time to
time, the “Iview Note”);
 
WHEREAS, Iview Parent wishes to issue an option (as amended, modified or
supplemented from time to time, the “Iview Option”) to the Purchaser to purchase
up to 20% of the common stock of Iview Parent (subject to adjustment as set
forth therein), in connection with Purchaser’s purchase of the Iview Note;
 
WHEREAS, the Company wishes to issue a warrant (as amended, modified or
supplemented from time to time (the “Company Warrant”) to the Purchaser to
purchase up to 7.5% of common stock of the Company.
 
WHEREAS, Purchaser desires to acquire the Company Note, the Iview Note, the
Company Warrant and the Iview Option on the terms and conditions set forth
herein; and
 
WHEREAS, the Company desires to issue the Company Note and sell the Company
Warrant, Iview desires to issue the Iview Note and Iview Parent desires to issue
and sell the Iview Option to Purchaser on the terms and conditions set forth
herein.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 

--------------------------------------------------------------------------------


 
1.
Agreement to Issue and Acquire. 

 
Pursuant to the terms and conditions set forth in this Agreement, on the Closing
Date (as defined in Section 0), (i) the Company shall issue to the Purchaser,
and the Purchaser shall acquire from the Company the Company Note; and (ii)
Iview shall issue to the Purchaser, and the Purchaser shall acquire from Iview
the Iview Note. The offer and issuance of the Company Note and the Iview Note
purchased on the Closing Date shall be known as the “Offering”. A form of the
Company Note is annexed hereto as Exhibit “A” and a form of the Iview Note is
annexed hereto as Exhibit ”B”. The Company Note will mature on the Maturity Date
(as defined in the Company Note). The Iview Note will mature on the Maturity
Date (as defined in the Iview Note). Collectively, the Company Note, the Iview
Note, the Iview Option and the Company Warrant are referred to as the
“Securities”.
 
 
2.
Fees, Option and Warrant.

 
On the Closing Date:
 

 
(a)
Iview Parent will issue and deliver to the Purchaser the Iview Option and
Company will issue and deliver to the Purchaser, the Company Warrant. The Iview
Option and the Company Warrant must be delivered on the Closing Date. A form of
the Iview Option is annexed hereto as Exhibit C. A form of the Company Warrant
is annexed hereto as Exhibit D. All the representations, covenants, warranties,
undertakings, and indemnification, and other rights made or granted to or for
the benefit of the Purchaser by Iview Parent are hereby also made and granted in
respect of the Iview Option and shares of Iview Parent’s Common Stock issuable
upon exercise of the Iview Option (the “Iview Option Shares”). All the
representations, covenants, warranties, undertakings and indemnification and
other rights made or granted to or for the benefit of the Purchaser by the
Company are hereby also made and granted in respect of the Company Warrant and
the Company’s Common Stock issueable upon exercise of the Company Warrant (the
“Company Warrant Shares” and together with the Iview Option Shares, the
“Shares”).

 

 
(b)
Subject to the terms of Section 2(d) below, the Company shall pay to Laurus
Capital Management, LLC, the manager of the Purchaser, a closing payment in an
amount equal to USD$87,500. The foregoing fee is referred to herein as the
“Closing Payment”.

 

 
(c)
The Company shall reimburse the Purchaser for its reasonable expenses (including
legal fees and expenses) incurred in connection with the preparation and
negotiation of this Agreement and the Related Agreements (as hereinafter
defined), and expenses incurred in connection with the Purchaser’s due diligence
review of the Company and its Subsidiaries (as defined in Section 6.6) and all
related matters. Amounts required to be paid under this Section 2(c) will be
paid on the Closing Date and shall be USD$5,000 (plus any amounts charged by the
Purchaser’s local Canadian counsel and/or related to registration and filing
expenses in connection with the granting and perfection of the Purchaser’s
security interests) for such expenses referred to in this Section (c).

 
- 2 -

--------------------------------------------------------------------------------



 

 
(d)
The Closing Payment and the expenses referred to in the preceding clause (c)
shall be paid at Closing (as defined below) out of funds held pursuant to the
Escrow Agreement (as defined below) and a disbursement letter (the “Disbursement
Letter”).

 

 
(e)
The Company, Iview Parent, Iview and each of their respective Subsidiaries will
execute and deliver the Cash Collateral Deposit Letter. A form of the Cash
Collateral Deposit Letter is attached hereto as Exhibit E.

 
3.
Closing, Delivery and Payment.

 
3.1
Closing. 

 
Subject to the terms and conditions herein, the closing of the transactions
contemplated hereby (the “Closing”), shall take place on the date hereof, at
such time or place as the Company and Purchaser may mutually agree (such date is
hereinafter referred to as the “Closing Date”). Each of the Company and Iview
acknowledges that the Purchaser’s obligation to fund the purchase price for the
Company Note and the Iview Note is conditioned upon the Company’s and Iview’s
satisfaction of the items and matters contained in the closing checklist to be
supplied by the Purchaser to the Company and Iview.
 
3.2
Delivery. 

 
Pursuant to the Escrow Agreement, at the Closing on the Closing Date, the
Company, Iview and Iview Parent will deliver to the Purchaser, among other
things, the Company Note, the Iview Note, the Iview Option and the Company
Warrant and the Purchaser will deliver to the Company, among other things, the
amounts set forth in the Disbursement Letter, by certified funds or wire
transfer.
 
4.
Representations and Warranties of the Company. 

 
Each of the Company, Iview and Iview Parent hereby represents and warrants to
the Purchaser as follows (it being acknowledged and agreed that to the extent
applicable thereto, each representation and warranty made hereunder shall be
deemed to make reference to the transactions contemplated by this Agreement and
all Related Agreements).
 
4.1
Organization, Good Standing and Qualification.

 
- 3 -

--------------------------------------------------------------------------------


 
Each of the Company, Iview and Iview Parent, and each of their respective
Subsidiaries is a corporation, partnership or limited liability company, as the
case may be, duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization. Each of the Company, Iview, Iview
Parent, and each of their respective Subsidiaries has the power (corporate and
otherwise) and authority to own and operate its properties and assets, to
execute and deliver (i) this Agreement, (ii) the Company Note, the Iview Note,
the Iview Option and the Company Warrant, (iii) the Escrow Agreement dated as of
the date hereof among the Company, Iview, the Purchaser and the escrow agent
referred to therein, substantially in the form of Exhibit E hereto (as amended,
modified or supplemented from time to time, the “Escrow Agreement”), (iv) the
Amended and Restated Guaranty dated the date hereof executed by the Company,
Iview, Cancable Holding Corp., (“Cancable Holding”), Cancable, Inc., Cancable
Inc., Creative Vistas Acquisition Corp. (“Creative Vistas Acquisition”),
A.C. Technical Systems Ltd. (“A.C. Ltd.”) and Iview Parent in favour of the
Purchaser, (the “Amended and Restated Guaranty”), (the Company, Cancable
Holding, Cancable, Inc., Cancable Inc., Creative Vistas Acquisition, A.C. Ltd.,
Iview Parent and Iview (collectively, the “Loan Parties”), (v) the Joinder and
Confirmation of Security dated the date hereof granted by the Loan Parties in
favour of the Purchaser (the “2006 Joinder”), (vi) the Amended and Restated
Guaranty dated as of the date hereof granted by Brent W. Swanick (“Swanick”) in
favour of the Purchaser (the “Swanick Amended and Restated Guaranty”), (vii) the
Joinder and Confirmation of Security dated the date hereof granted by Swanick in
favour of Purchaser (the “Swanick Joinder”), (viii) all other agreements related
to this Agreement, the Company Note and the Iview Note and referred to herein
(the preceding clauses (ii) through (viii), and (ix) the Master Security
Agreement dated as of September 30, 2004 granted by the Company, A.C. Ltd., A.C.
Technical Acquisition Corp. (now Creative Vistas Acquisition) and Cancable
Holding, Iview, Cancable Inc., and Cancable, Inc. (pursuant to the Joinder and
Confirmation of Security dated as of December 31, 2005 between Cancable Holding,
Iview, Cancable Inc., Cancable, Inc., Company, Creative Vistas Acquisition, A.C.
Ltd. and Swanick (the “2005 Joinder”) in favour of the Purchaser, (x) the
Subsidiary Guaranty dated as of September 30, 2004 granted by A.C. Ltd., A.C.
Technical Acquisition Corp. (now Creative Vistas Acquisition) and Cancable
Holding, Iview, Cancable Inc. and Cancable, Inc. (pursuant to the 2005 Joinder)
in favour of the Purchaser, (xi) the Guaranty dated as of September 30, 2004
granted by Swanick in favour of the Purchaser, (xii) the Share Pledge Agreement
dated as of September 30, 2004 granted by A.C. Ltd., A.C. Technical Acquisition
Corp. (now Creative Vistas Acquisition) and Cancable Holding, Iview, Cancable
Inc., and Cancable, Inc. (pursuant to the 2005 Joinder) in favour of the
Purchaser, (xiii) the Share Pledge Agreement dated as of September 30, 2004
granted by Company and Cancable Holding, Iview, Cancable Inc., and Cancable,
Inc. (pursuant to the 2005 Joinder) in favour the Purchaser, (xiv) the Debenture
dated as of September 30, 2004 granted by A.C. Ltd. in favour of the Purchaser;
(xv) the Securities Purchase Agreement dated as of December 31, 2005 between
Cancable Inc., Cancable Holding and the Purchaser, (xvi) the Guaranty dated as
of December 31, 2005 granted by Company, Cancable Holding, Cancable, Inc.,
Creative Vistas Acquisition, A.C. Ltd. and Iview in favour of the Purchaser,
(xvii) the Master Security Agreement dated as of December 31, 2005 granted by
Company, Iview, Cancable Inc., Cancable, Inc., Cancable Holding, A.C. Ltd. and
Creative Vistas Acquisition in favour of the Purchaser (the “2005 Master
Security Agreement”), (xviii) the Pledge Agreement dated as of December 31, 2005
granted by Company, Creative Vistas Acquisition Corp., Cancable Inc. and
Cancable Holding in favour of the Purchaser (the “2005 Stock Pledge Agreement”);
and (xiv) the 2005 Joinder, and (xx) the Debenture dated as of December 31, 2005
granted by A.C. Ltd. in favour of the Purchaser, collectively, the “Related
Agreements”), to issue and sell the Company Note and the Iview Note, to issue
and sell the Iview Option and the Company Warrant and the Shares, and to carry
out the provisions of this Agreement and the Related Agreements and to carry on
its business as presently conducted. Each of the Company, Iview and Iview
Parent, and each of their respective Subsidiaries is duly qualified and is
authorized to do business and is in good standing as a foreign corporation,
partnership or limited liability company, as the case may be, in all
jurisdictions in which the nature of its activities and of its properties (both
owned and leased) makes such qualification necessary, except for those
jurisdictions in which failure to do so has not, or could not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the business, assets, liabilities, condition (financial or otherwise),
properties, operations or prospects of the Company, Iview and Iview Parent, and
their respective Subsidiaries, taken as a whole (a “Material Adverse Effect”).
 
- 4 -

--------------------------------------------------------------------------------


 
4.2
Subsidiaries. 

 
Each direct and indirect Subsidiary of each of the Company, Iview and Iview
Parent, the direct owner of such Subsidiary and its percentage ownership
thereof, is set forth on Schedule 4.2. For the purpose of this Agreement, a
“Subsidiary” of any person or entity means (i) a corporation or other entity
whose shares of stock or other ownership interests having ordinary voting power
(other than stock or other ownership interests having such power only by reason
of the happening of a contingency) to elect a majority of the directors of such
corporation, or other persons or entities performing similar functions for such
person or entity, are owned, directly or indirectly, by such person or entity or
(ii) a corporation or other entity in which such person or entity owns, directly
or indirectly, more than 50% of the equity interests at such time.
 
4.3
Capitalization; Voting Rights.

 

 
(a)
The authorized capital stock of the Company as of the date hereof consists of
100,000,000 shares of Common Stock, no par value of which 32,146,716 shares are
issued and outstanding. The authorized capital stock of Iview as of the date
hereof consists of an unlimited number of Common Shares, of which 100 shares are
issued and outstanding. The authorized capital stock of Iview Parent consists of
1,000 shares of Common Stock, $0.01 par value per share, of which 80 shares of
Common Stock are issued and outstanding. The authorized, issued and outstanding
capital stock of each Subsidiary of the Company, Iview and of Iview Parent is
set forth on Schedule 4.3(a). 

 

 
(b)
Except as disclosed on Schedule 4.3(b), other than: (i) the shares reserved for
issuance under the Company’s stock option plans; (ii) shares which may be
granted pursuant to this Agreement and the Related Agreements, and (iii) those
shares issued or reserved for issuance to the Purchaser, there are no
outstanding options, warrants, rights (including conversion or pre-emptive
rights and rights of first refusal), proxy or stockholder agreements, or
arrangements or agreements of any kind for the purchase or acquisition from the
Company of any of its securities. Except as disclosed on Schedule 4.3(b),
neither the offer, issuance or sale of any of the Company Note, the Iview Note
or Iview Option, or the Company Warrant or the issuance of any of the Shares,
nor the consummation of any transaction contemplated hereby will result in a
change in the price or number of any securities of the Company, Iview or Iview
Parent outstanding, under anti-dilution or other similar provisions contained in
or affecting any such securities.

 
- 5 -

--------------------------------------------------------------------------------


 

 
(c)
All issued and outstanding shares of the Company’s common stock (the “Company
Common Stock”): (i) have been duly authorized and validly issued and are fully
paid and non-assessable; and (ii) were issued in compliance with all applicable
provincial and federal laws concerning the issuance of securities. All issued
and outstanding shares of Iview’s Common Stock (the “Iview Common Stock”): (i)
have been duly authorized and validly issued and are fully paid and
non-assessable; and (ii) were issued in compliance with all applicable
provincial and federal laws concerning the issuance of securities. All issued
and outstanding shares of Iview Parent’s common stock (the “Iview Parent Common
Stock”): (i) have been duly authorized and validly issued and are fully paid and
non-assessable; and (ii) were issued in compliance with all applicable federal
laws concerning the issuance of securities.

 

 
(d)
The rights, preferences, privileges and restrictions of the shares of the
Company Common Stock are as stated in the Company’s Certificate of Incorporation
(the “Company Charter”). The rights, preferences, privileges and restrictions of
the shares of the Iview Common Stock are as stated in Iview’s Certificate of
Incorporation (the “Iview Charter”). The rights, preferences, privileges and
restrictions of the shares of Iview Parent Common Stock are as stated in Iview
Parent’s Certificate of Incorporation (the “Iview Parent Charter”). The Iview
Option Shares have been duly and validly reserved for issuance. When issued in
compliance with the provisions of this Agreement, the Company’s Charter, Iview’s
Charter, and/or Iview Parent’s Charter, as applicable, the Securities will be
validly issued, fully paid and non-assessable, and will be free of any liens or
encumbrances; provided, however, that the Securities may be subject to
restrictions on transfer under state, provincial and/or federal securities laws
as set forth herein or as otherwise required by such laws at the time a transfer
is proposed or pursuant to the terms of the Securities or of related shareholder
or similar agreements entered into by the Purchaser.

 
4.4
Authorization; Binding Obligations.

 
All corporate, partnership or limited liability company, as the case may be,
action on the part of the Company, Iview, Iview Parent, and each of their
respective Subsidiaries (including their respective officers and directors)
necessary for the authorization of this Agreement and the Related Agreements,
the performance of all obligations of the Company and its Subsidiaries hereunder
and under the other Related Agreements at the Closing and, the authorization,
sale, issuance and delivery of the Company Note, the Iview Note and the Company
Warrant has been taken or will be taken prior to the Closing. This Agreement and
the Related Agreements, when executed and delivered and to the extent it is a
party thereto, will be valid and binding obligations of each of the Company,
Iview, Iview Parent, and each of their respective Subsidiaries, enforceable
against each such person in accordance with their terms, except:
 

 
(a)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights;
and

 
- 6 -

--------------------------------------------------------------------------------


 

 
(b)
general principles of equity that restrict the availability of equitable or
legal remedies.

 
The sale of the Company Note and the Iview Note is not and will not be subject
to any pre-emptive rights or rights of first refusal that have not been properly
waived or complied with. The issuance of the Company Warrant and the subsequent
exercise of the Company Warrant for the Shares are not and will not be subject
to any pre-emptive rights or rights of first refusal that have not been properly
waived or complied with.
 
4.5
Liabilities.

 
Neither the Company, Iview, Iview Parent, nor any of their respective
Subsidiaries has any contingent liabilities, except current liabilities incurred
in the ordinary course of business and liabilities set forth on Schedule 4.5.
 
4.6
Agreements; Action. 

 
Except as set forth on Schedule 4.6:
 

 
(a)
other than those among the Company, Iview, Iview Parent and any one or more of
their respective Subsidiaries, there are no agreements, understandings,
instruments, contracts, proposed transactions, judgments, orders, writs or
decrees to which the Company, Iview, Iview Parent, or any of their respective
Subsidiaries is a party or by which it is bound which may involve:
(i) obligations (contingent or otherwise) of, or payments to, the Company,
Iview, Iview Parent, or any of their respective Subsidiaries in excess of
USD$100,000 (other than obligations of, or payments to, the Company, Iview
Parent, or any of their respective Subsidiaries (1) to the Purchaser and (2)
arising from purchase or sale agreements entered into in the ordinary course of
business); or (ii) the transfer or license of any patent, copyright, trade
secret or other proprietary right to or from the Company, Iview, Iview Parent
(other than licenses arising from the purchase of “off the shelf” or other
standard products); or (iii) provisions restricting the development, manufacture
or distribution of the Company, Iview, Iview Parent, or any of their respective
Subsidiaries’ products or services; or (iv) indemnification by the Company,
Iview, Iview Parent, or any of their respective Subsidiaries with respect to
infringements of proprietary rights.

 

 
(b)
Since December 31, 2004 (the “Balance Sheet Date”), other than as disclosed on
the Company’s Securities and Exchange Commission filings, neither the Company,
Iview, Iview Parent, nor any of their respective Subsidiaries has: (i) declared
or paid any dividends, or authorized or made any distribution upon or with
respect to any class or series of its capital stock; (ii) incurred any
indebtedness for money borrowed or any other liabilities (other than ordinary
course obligations) individually in excess of USD$100,000 or, in the case of
indebtedness and/or liabilities individually less than USD$100,000, in excess of
USD$200,000 in the aggregate; (iii) made any loans or advances to any person not
in excess, individually or in the aggregate, of USD$100,000, other than ordinary
course advances for travel expenses; or (iv) sold, exchanged or otherwise
disposed of any of its assets or rights, other than the sale of its inventory in
the ordinary course of business.

 
- 7 -

--------------------------------------------------------------------------------


 

 
(c)
For the purposes of subsections (a) and (b) above, all indebtedness,
liabilities, agreements, understandings, instruments, contracts and proposed
transactions involving the same person or entity (including persons or entities
the Company, Iview, Iview Parent, or any of their respective Subsidiaries has
reason to believe are affiliated therewith) shall be aggregated for the purpose
of meeting the individual minimum dollar amounts of such subsections.

 

 
(d)
Each of the Company, Iview and Iview Parent makes and keep books, records, and
accounts, that, in reasonable detail, accurately and fairly reflect the
transactions and dispositions of their respective assets. Each of the Company,
Iview and Iview Parent maintains internal control over financial reporting
(“Financial Reporting Controls”) designed by, or under the supervision of, the
Company’s, Iview’s or Iview Parent’s principal executive and principal financial
officers, and effected by the Company’s, Iview’s or Iview Parent’s board of
directors, management, and other personnel, to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with Canadian generally
accepted accounting principles (“GAAP”), including that:

 

 
(i)
transactions are executed in accordance with management’s general or specific
authorization;

 

 
(ii)
unauthorized acquisition, use, or disposition of the Company’s assets that could
have a material effect on the financial statements are prevented or timely
detected;

 

 
(iii)
transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that the Company’s, Iview’s and Iview
Parent’s receipts and expenditures are being made only in accordance with
authorizations of the Company’s, Iview’s and Iview Parent’s management and board
of directors;

 

 
(iv)
transactions are recorded as necessary to maintain accountability for assets;
and

 

 
(v)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals, and appropriate action is taken with respect to any
differences.

 
4.7
Obligations to Related Parties.

 
Except as set forth on Schedule 4.7, there are no obligations of the Company,
Iview, Iview Parent, or any of their respective Subsidiaries to officers,
directors, stockholders or employees of the Company, Iview, Iview Parent, or any
of their respective Subsidiaries other than:
 
- 8 -

--------------------------------------------------------------------------------


 

 
(a)
for payment of salary for services rendered and for bonus payments;

 

 
(b)
reimbursement for reasonable expenses incurred on behalf of the Company, Iview,
Iview Parent, and their respective Subsidiaries;

 

 
(c)
for other standard employee benefits made generally available to all employees
(including stock option agreements outstanding under any stock option plan
approved by the Board of Directors of the Company, Iview, Iview Parent, and each
of their Subsidiaries, as applicable); and

 

 
(d)
obligations listed in the Company’s, Iview’s, Iview Parent’s, and each of their
respective Subsidiaries Financial Statements.

 
Except as described above or set forth on Schedule 4.7, to the best of the
Company’s, Iview’s and Iview Parent’s knowledge, none of the officers,
directors, key employees or stockholders of the Company, Iview, Iview Parent, or
any of their respective Subsidiaries or any members of their immediate families,
are indebted to the Company, Iview, Iview Parent, or any of their respective
Subsidiaries, individually or in the aggregate, in excess of USD$50,000 or have
any direct or indirect ownership interest in any firm or corporation with which
the Company, Iview, Iview Parent, or any of their respective Subsidiaries is
affiliated or with which the Company, Iview, Iview Parent, or any of their
respective Subsidiaries has a business relationship, or any firm or corporation
which competes with the Company, Iview, Iview Parent, or any of their respective
Subsidiaries, other than passive investments in publicly traded companies
(representing less than two percent (2%) of such company) which may compete with
the Company, Iview, Iview Parent, or any of their respective Subsidiaries.
Except as described above, no officer, director or stockholder, or any member of
their immediate families, is, directly or indirectly, interested in any material
contract with the Company, Iview, Iview Parent, or any of their respective
Subsidiaries and no agreements, understandings or proposed transactions are
contemplated between the Company, Iview, Iview Parent, or any of their
respective Subsidiaries and any such person. Except as set forth on Schedule
4.7, neither the Company, Iview, Iview Parent, nor any of their respective
Subsidiaries is a guarantor or indemnitor of any indebtedness of any other
person, firm or corporation.
 
4.8
Changes. 

 
Since the Balance Sheet Date, except as disclosed in any Schedule to this
Agreement or to any of the Related Agreements or as relating to any material
agreement entered into with the Purchaser, there has not been:
 

 
(a)
any change in the business, assets, liabilities, condition (financial or
otherwise), properties, operations or prospects of the Company, Iview, Iview
Parent, or any of their respective Subsidiaries, which individually or in the
aggregate has had, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect;

 
- 9 -

--------------------------------------------------------------------------------


 

 
(b)
any resignation or termination (constructive or otherwise) of any officer, key
employee or group of employees of the Company, Iview, Iview Parent, or any of
their respective Subsidiaries;

 

 
(c)
any material change, except in the ordinary course of business, in the
contingent obligations of the Company, Iview, Iview Parent, or any of their
respective Subsidiaries by way of guaranty, endorsement, indemnity, warranty or
otherwise;

 

 
(d)
any damage, destruction or loss, whether or not covered by insurance, has had,
or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;

 

 
(e)
any waiver by the Company, Iview, Iview Parent, or any of their respective
Subsidiaries of a valuable right or of a material debt owed to it;

 

 
(f)
any direct or indirect loans made by the Company, Iview, Iview Parent, or any of
their respective Subsidiaries to any stockholder, employee, officer or director
of the Company, Iview, Iview Parent, or any of their respective Subsidiaries,
other than advances made in the ordinary course of business;

 

 
(g)
any material increase in any compensation arrangement or agreement with any key
employee, officer, director or stockholder of the Company, Iview, Iview Parent
or any of their respective Subsidiaries;

 

 
(h)
any declaration or payment of any dividend or other distribution of the assets
of the Company, Iview, Iview Parent or any of their respective Subsidiaries;

 

 
(i)
any labor organization activity related to the Company, Iview, Iview Parent or
any of their respective Subsidiaries;

 

 
(j)
any debt, obligation or liability incurred, assumed or guaranteed by the
Company, Iview, Iview Parent or any of their respective Subsidiaries in excess
of a principal amount of USD$300,000 in the aggregate, except those for
immaterial amounts and for current liabilities incurred in the ordinary course
of business;

 

 
(k)
any sale, assignment or transfer of any material patents, trademarks,
copyrights, trade secrets or other intangible assets owned by the Company,
Iview, Iview Parent or any of their respective Subsidiaries other than in the
ordinary course of business;

 

 
(l)
any change in any material agreement to which the Company, Iview, Iview Parent
or any of their respective Subsidiaries is a party or by which either the
Company, Iview, Iview Parent or any of their respective Subsidiaries is bound
which either individually or in the aggregate has had, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;

 
- 10 -

--------------------------------------------------------------------------------


 

 
(m)
any other event or condition of any character that, either individually or in
the aggregate, has had, or could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect; or

 

 
(n)
any arrangement or commitment by the Company, Iview, Iview Parent or any of
their respective Subsidiaries to do any of the acts described in subsection (a)
through (m) above.

 
4.9
Title to Properties and Assets; Liens, Etc.

 
Except as set forth on Schedule 4.9, each of the Company, Iview, Iview Parent
and each of their respective Subsidiaries has good and marketable title to its
properties and assets, and good title to its leasehold estates, in each case
subject to no mortgage, pledge, lien, lease, encumbrance or charge, other than:
 

 
(a)
those resulting from taxes which have not yet become delinquent;

 

 
(b)
minor liens and encumbrances which do not materially detract from the value of
the property subject thereto or materially impair the operations of the Company,
Iview, Iview Parent or any of their respective Subsidiaries; and

 

 
(c)
those that have otherwise arisen in the ordinary course of business.

 
All facilities, machinery, equipment, fixtures, vehicles and other properties
owned, leased or used by the Company, Iview, Iview Parent and their respective
Subsidiaries are in operating condition and repair and are reasonably fit and
usable for the purposes for which they are being used. Except as set forth on
Schedule 4.9, the Company, Iview, Iview Parent and their respective Subsidiaries
are in material compliance with all material terms of each lease to which it is
a party or is otherwise bound.
 
4.10
Intellectual Property.

 

 
(a)
Each of the Company, Iview, Iview Parent and each of their respective
Subsidiaries owns or possesses sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information and other proprietary rights and processes necessary for its
business as now conducted and to the Company’s, Iview’s and Iview Parent’s
knowledge, as presently proposed to be conducted (the “Intellectual Property”),
without any known infringement of the rights of others. Except as set forth on
Schedule 4.10(a), there are no outstanding options, licenses or agreements of
any kind relating to the foregoing proprietary rights, nor is the Company,
Iview, Iview Parent or any of their respective Subsidiaries bound by or a party
to any options, licenses or agreements of any kind with respect to the patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information and other proprietary rights and processes of any other person or
entity other than such licenses or agreements arising from the purchase of “off
the shelf” or standard products.

 
- 11 -

--------------------------------------------------------------------------------


 

 
(b)
Neither the Company, Iview, Iview Parent nor any of their respective
Subsidiaries has received any communications alleging that any of the Company,
Iview, Iview Parent or any of their respective Subsidiaries has violated any of
the patents, trademarks, service marks, trade names, copyrights or trade secrets
or other proprietary rights of any other person or entity, nor is the Company,
Iview, Iview Parent or any of their respective Subsidiaries aware of any basis
favourable.

 

 
(c)
Neither the Company, Iview nor Iview Parent believes it is or will be necessary
to utilize any inventions, trade secrets or proprietary information of any of
its employees made prior to their employment by the Company, Iview, Iview Parent
or any of their respective Subsidiaries, except for inventions, trade secrets or
proprietary information that have been rightfully assigned to the Company,
Iview, Iview Parent or any of their respective Subsidiaries.

 
4.11
Compliance with Other Instruments.

 
Neither the Company, Iview, Iview Parent nor any of their respective
Subsidiaries is in violation or default of (x) any term of its Charter or
Bylaws, or (y) of any provision of any indebtedness, mortgage, indenture,
contract, agreement or instrument to which it is party or by which it is bound
or of any judgment, decree, order or writ, which violation or default, in the
case of this clause (y), has had, or could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect. The
execution, delivery and performance of and compliance with this Agreement and
the Related Agreements to which it is a party, and the issuance and sale of the
Company Note by the Company, the Iview Note by Iview and the other Securities by
the Company and Iview Parent each pursuant hereto and thereto, will not, with or
without the passage of time or giving of notice, result in any such violation,
or be in conflict with or constitute a default under any such term or provision,
or result in the creation of any mortgage, pledge, lien, encumbrance or charge
upon any of the properties or assets of the Company, Iview, Iview Parent or any
of their respective Subsidiaries or the suspension, revocation, impairment,
forfeiture or non-renewal of any permit, license, authorization or approval
applicable to the Company, Iview, or Iview Parent, its business or operations or
any of its assets or properties that could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.
 
4.12
Litigation.

 
Except as set forth on Schedule 4.12 hereto, there is no action, suit,
proceeding or investigation pending or, to the Company’s, Iview’s or Iview
Parent’s knowledge, currently threatened against the Company, Iview or Iview
Parent or any of their respective Subsidiaries that prevents the Company, Iview
or Iview Parent or any of their respective Subsidiaries from entering into this
Agreement or the other Related Agreements, or from consummating the transactions
contemplated hereby or thereby, or which has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect or any change in the current equity ownership of the Company, Iview or
Iview Parent or any of their respective Subsidiaries, nor is the Company, Iview
or Iview Parent aware that there is any basis to assert any of the foregoing.
Neither the Company, Iview, Iview Parent nor any of their respective
Subsidiaries is a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit, proceeding or investigation by the
Company, Iview or Iview Parent or any of their respective Subsidiaries currently
pending or which the Company, Iview or Iview Parent or any of their respective
Subsidiaries intends to initiate.
 
- 12 -

--------------------------------------------------------------------------------


 
4.13
Tax Returns and Payments.

 
Except as set forth on Schedule 4.13, each of the Company, Iview, Iview Parent
and each of their respective Subsidiaries has timely filed or received an
extension to file all tax returns (federal, state and local) required to be
filed by it. Except as set forth on Schedule 4.13, all taxes shown to be due and
payable on such returns, any assessments imposed, and all other taxes due and
payable by the Company, Iview, Iview Parent or any of their respective
Subsidiaries on or before the Closing, have been paid or will be paid prior to
the time they become delinquent unless the Company, Iview, Iview Parent or such
Subsidiary is contesting such taxes in good faith and has allocated sufficient
reserves. Except as set forth on Schedule 4.13, neither the Company, Iview,
Iview Parent nor any of their respective Subsidiaries has been advised:
 

 
(a)
that any of its returns, federal, state, provincial or other, have been or are
being audited as of the date hereof; or

 

 
(b)
of any deficiency in assessment or proposed judgment to its federal, state,
provincial or other taxes.

 
The Company, Iview and Iview Parent has no knowledge of any liability of any tax
to be imposed upon its properties or assets as of the date of this Agreement for
which a sufficient and appropriate reserve has not been made (if determined
reasonable and necessary by management of the Company, Iview and/or Iview Parent
in the exercise of its reasonable business judgment).
 
4.14
Employees. 

 
- 13 -

--------------------------------------------------------------------------------


 
Except as set forth on Schedule 4.14, neither the Company, Iview, Iview Parent
nor any of their respective Subsidiaries has any collective bargaining
agreements with any of its employees. There is no labor union organizing
activity pending or, to the Company’s, Iview’s or Iview Parent’s knowledge,
threatened with respect to the Company, Iview, Iview Parent or any of their
respective Subsidiaries. Except as disclosed on Schedule 4.14, neither the
Company, Iview, Iview Parent nor any of their respective Subsidiaries is a party
to or bound by any currently effective employment contract, deferred
compensation arrangement, bonus plan, incentive plan, profit sharing plan,
retirement agreement or other employee compensation plan or agreement. To the
Company’s, Iview’s and Iview Parent’s knowledge, no employee of the Company,
Iview or Iview Parent or any of their respective Subsidiaries, nor any
consultant with whom the Company, Iview, Iview Parent or any of their respective
Subsidiaries has contracted, is in violation of any term of any employment
contract, proprietary information agreement or any other agreement relating to
the right of any such individual to be employed by, or to contract with, the
Company, Iview, Iview Parent or any of their respective Subsidiaries because of
the nature of the business to be conducted by the Company, Iview, Iview Parent
or any of their respective Subsidiaries; and to the Company’s, Iview’s and Iview
Parent’s knowledge, the continued employment by the Company, Iview, Iview Parent
or any of their respective Subsidiaries of its present employees, and the
performance of the Company’s, Iview’s, Iview Parent’s and their respective
Subsidiaries’ contracts with its independent contractors, will not result in any
such violation. Neither the Company, Iview, Iview Parent nor any of their
respective Subsidiaries is aware that any of its employees is obligated under
any contract (including licenses, covenants or commitments of any nature) or
other agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would interfere with their duties to the Company,
Iview, Iview Parent or any of their respective Subsidiaries. Neither the
Company, Iview, Iview Parent nor any of their respective Subsidiaries has
received any notice alleging that any such violation has occurred. Except for
employees who have a current effective employment agreement with the Company,
Iview, Iview Parent or any of their respective Subsidiaries, no employee of the
Company, Iview Parent or any of their respective Subsidiaries has been granted
the right to continued employment by the Company, Iview, Iview Parent or any of
their respective Subsidiaries or to any material compensation following
termination of employment with the Company, Iview, Iview Parent or any of their
respective Subsidiaries (other than as required law). Except as set forth on
Schedule 4.14, neither the Company, Iview or Iview Parent is aware that any
officer, key employee or group of employees intends to terminate his, her or
their employment with the Company, Iview, Iview Parent or any of their
respective Subsidiaries, nor does the Company, Iview, Iview Parent or any of
their respective Subsidiaries have a present intention to terminate the
employment of any officer, key employee or group of employees.
 
4.15
Registration Rights and Voting Rights.

 
Except (i) in connection with this Agreement, the Related Agreements and any
agreement entered into between the Company, its Subsidiaries and the Purchaser,
and (ii) as set forth on Schedule 4.15, neither the Company, Iview, Iview Parent
nor any of their respective Subsidiaries is presently under any obligation, and
neither the Company, Iview, Iview Parent nor any of their respective
Subsidiaries has granted any rights to register any of the Company’s, Iview’s,
Iview Parent’s or their respective Subsidiaries’ presently outstanding
securities or any of its securities that may hereafter be issued. Except as set
forth on Schedule 4.15 to the Company’s, Iview’s and Iview Parent’s knowledge,
no stockholder of the Company, Iview, Iview Parent or any of their respective
Subsidiaries has entered into any agreement with respect to the voting of equity
securities of the Company, Iview, Iview Parent or any of their respective
Subsidiaries.
 
4.16
Compliance with Laws; Permits.

 
Neither the Company, Iview, Iview Parent nor any of their respective
Subsidiaries is in violation of any applicable statute, rule, regulation, order
or restriction of any domestic or foreign government or any instrumentality or
agency thereof in respect of the conduct of its business or the ownership of its
properties which has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. No governmental
orders, permissions, consents, approvals or authorizations are required to be
obtained and no registrations or declarations are required to be filed in
connection with the execution and delivery of this Agreement or any other
Related Agreement and the issuance of any of the Securities, except such as has
been duly and validly obtained or filed, or with respect to any filings that
must be made after the Closing, as will be filed in a timely manner. Each of the
Company, Iview, Iview Parent and their respective Subsidiaries has all material
franchises, permits, licenses and any similar authority necessary for the
conduct of its business as now being conducted by it, the lack of which could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
- 14 -

--------------------------------------------------------------------------------


 
4.17
Environmental and Safety Laws.

 
Neither the Company, Iview, Iview Parent nor any of their respective
Subsidiaries is in violation of any applicable statute, law or regulation
relating to the environment or occupational health and safety, and to its
knowledge, no material expenditures are or will be required in order to comply
with any such existing statute, law or regulation. Except as set forth on
Schedule 4.17, no Hazardous Materials (as defined below) are used or have been
used, stored, or disposed of by the Company, Iview, Iview Parent or any of their
respective Subsidiaries or, to the Company’s, Iview’s or Iview Parent’s
knowledge, by any other person or entity on any property owned, leased or used
by the Company, Iview, Iview Parent or any of their respective Subsidiaries. For
the purposes of the preceding sentence, “Hazardous Materials” shall mean:
 

 
(a)
materials which are listed or otherwise defined as “hazardous” or “toxic” under
any applicable local, state, provincial, federal and/or foreign laws and
regulations that govern the existence and/or remedy of contamination on
property, the protection of the environment from contamination, the control of
hazardous wastes, or other activities involving hazardous substances, including
building materials; or

 

 
(b)
any petroleum products or nuclear materials.

 
4.18
Valid Offering.

 
Assuming the accuracy of the representations and warranties of the Purchaser
contained in this Agreement, the offer, sale and issuance of the Securities will
be exempt from the prospectus and registration requirements of the Securities
Act (Ontario) (the “Securities Act”) and from the registration requirements of
the Securities Act of 1933, as amended (the “US Securities Act”), and will have
been registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state and provincial securities laws.
 
4.19
Full Disclosure.

 
Each of the Company, Iview, Iview Parent and each of their respective
Subsidiaries has provided the Purchaser with all information requested by the
Purchaser in connection with its decision to purchase the Company Note, the
Iview Note and the Company Warrant, including all information the Company,
Iview, Iview Parent and their respective Subsidiaries believe is reasonably
necessary to make such investment decision. Neither this Agreement, the Related
Agreements, the exhibits and schedules hereto and thereto nor any other document
delivered by the Company, Iview, Iview Parent or any of their respective
Subsidiaries to the Purchaser or its attorneys or agents in connection herewith
or therewith or with the transactions contemplated hereby or thereby, contain
any untrue statement of a material fact nor omit to state a material fact
necessary in order to make the statements contained herein or therein, in light
of the circumstances in which they are made, not misleading. Any financial
projections and other estimates provided to the Purchaser by the Company or any
of its Subsidiaries were based on the Company’s, Iview’s, Iview Parent’s and
their respective Subsidiaries’ experience in the industry and on assumptions of
fact and opinion as to future events which the Company, Iview, Iview Parent or
any of their respective Subsidiaries, at the date of the issuance of such
projections or estimates, believed to be reasonable.
 
- 15 -

--------------------------------------------------------------------------------


 
4.20
Insurance. 

 
Each of the Company, Iview, Iview Parent and each of their respective
Subsidiaries has general commercial, product liability, fire and casualty
insurance policies with coverages which the Company believes are customary for
companies similarly situated to each of the Company, Iview, Iview Parent and
their respective Subsidiaries in the same or similar business.
 
4.21
Financial Statements.

 
The Company has furnished the Purchaser (or filed with the SEC) with copies of:
the Company’s consolidated audited balance sheet, statement of retained
earnings, statement of operations and statement of cash flows for the fiscal
years ended 2004, 2003 and 2002 (collectively, the “Financial Statements”). Such
Financial Statements have been prepared in accordance with generally accepted
accounting principles as in effect in the United States, in each case, applied
on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed) and fairly present in all material respects the
financial condition, the results of operations, the retained earnings and the
cash flows of the Company and Iview and its subsidiaries, as of, and for, the
periods presented in, each such Financial Statement.
 
4.22
Dilution. 

 
The Company specifically acknowledges that its obligation to issue the shares of
Company Common Stock upon exercise of the Company Warrant is binding upon the
Company and enforceable regardless of the dilution such issuance may have on the
ownership interests of other shareholders of the Company. Iview Parent
specifically acknowledges that its obligation to issue the shares of Iview
Parent’s Common Stock upon exercise of the Iview Option is binding upon Iview
Parent and enforceable regardless of the dilution such issuance may have on the
ownership interests of other shareholders of Iview Parent.
 
4.23
Patriot Act.

 
- 16 -

--------------------------------------------------------------------------------


 
The Company certifies that, to the best of Company’s, Iview’s and Iview Parent’s
knowledge, neither the Company, Iview, Iview Parent nor any of their respective
Subsidiaries has been designated, and is not owned or controlled, by a
“suspected terrorist” as defined in Executive Order 13224. The Company hereby
acknowledges that the Purchaser seeks to comply with all applicable laws
concerning money laundering and related activities. In furtherance of those
efforts, the Company hereby represents, warrants and agrees that: (i) none of
the cash or property that the Company, Iview, Iview Parent or any of their
respective Subsidiaries will pay or will contribute to the Purchaser has been or
shall be derived from, or related to, any activity that is deemed criminal under
United States law; and (ii) no contribution or payment by the Company, Iview,
Iview Parent or any of their respective Subsidiaries to the Purchaser, to the
extent that they are within the Company’s, Iview Parent’s and/or their
respective Subsidiaries’ control shall cause the Purchaser to be in violation of
the United States Bank Secrecy Act, the United States International Money
Laundering Control Act of 1986 or the United States International Money
Laundering Abatement and Anti-Terrorist Financing Act of 2001. The Company shall
promptly notify the Purchaser if any of these representations ceases to be true
and accurate regarding the Company, Iview, Iview Parent or any of their
respective Subsidiaries. The Company agrees to provide the Purchaser any
additional information regarding the Company, Iview, Iview Parent or any of
their respective Subsidiaries that the Purchaser deems necessary or convenient
to ensure compliance with all applicable laws concerning money laundering and
similar activities. The Company understands and agrees that if at any time it is
discovered that any of the foregoing representations are incorrect, or if
otherwise required by applicable law or regulation related to money laundering
similar activities, the Purchaser may undertake appropriate actions to ensure
compliance with applicable law or regulation, including but not limited to
segregation and/or redemption of the Purchaser’s investment in the Company. The
Company further understands that the Purchaser may release confidential
information about the Company, Iview, Iview Parent and their respective
Subsidiaries and, if applicable, any underlying beneficial owners, to proper
authorities if the Purchaser, in its sole discretion, determines that it is in
the best interests of the Purchaser in light of relevant rules and regulations
under the laws set forth in subsection (ii) above.
 
4.24
ERISA. 

 
Based upon the Employee Retirement Income Security Act of 1974 (“ERISA”), and
the regulations and published interpretations thereunder: (i) neither the
Company nor any of its Subsidiaries has engaged in any Prohibited Transactions
(as defined in Section 406 of ERISA and Section 4975 of the Internal Revenue
Code of 1986, as amended (the “Code”)); (ii) each of the Company, Iview, Iview
Parent and each of their respective Subsidiaries has met all applicable minimum
funding requirements under Section 302 of ERISA in respect of its plans; (iii)
neither the Company, Iview, Iview Parent nor any of their respective
Subsidiaries has any knowledge of any event or occurrence which would cause the
Pension Benefit Guaranty Corporation to institute proceedings under Title IV of
ERISA to terminate any employee benefit plan(s); (iv) neither the Company,
Iview, Iview Parent nor any of their respective Subsidiaries has any fiduciary
responsibility for investments with respect to any plan existing for the benefit
of persons other than the Company’s, Iview’s, Iview Parent’s or such
Subsidiary’s employees; and (v) neither the Company, Iview, Iview Parent nor any
of their respective Subsidiaries has withdrawn, completely or partially, from
any multi-employer pension plan so as to incur liability under the Multiemployer
Pension Plan Amendments Act of 1980; which liability is unpaid as of the date
hereof.
 
- 17 -

--------------------------------------------------------------------------------


 
4.25
Bank Accounts.

 
Schedule 4.25 sets out each bank account maintained by the Company, Iview, Iview
Parent and their respective Subsidiaries which, in the ordinary course of
business from time to time, may have in excess of Cdn.$50,000 on deposit.
 
5.
Representations and Warranties of the Purchaser.

 
The Purchaser hereby represents and warrants to the Company as follows (such
representations and warranties do not lessen or obviate the representations and
warranties of the Company set forth in this Agreement):
 
5.1
No Shorting. 

 
The Purchaser or any of its affiliates and investment partners has not, will not
and will not cause any person or entity to directly engage in “short sales” of
the Company’s Common Stock as long as the Company Note and the Iview Note shall
be outstanding.
 
5.2
Requisite Power and Authority. 

 
The Purchaser has all necessary power and authority under all applicable
provisions of law to execute and deliver this Agreement and the Related
Agreements and to carry out their provisions. All corporate action on
Purchaser’s part required for the lawful execution and delivery of this
Agreement and the Related Agreements have been or will be effectively taken
prior to the Closing. Upon their execution and delivery, this Agreement and the
Related Agreements will be valid and binding obligations of Purchaser,
enforceable in accordance with their terms, except:
 

 
(a)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights;
and

 

 
(b)
as limited by general principles of equity that restrict the availability of
equitable and legal remedies.

 
5.3
Investment Representations.

 

 
(a)
The Purchaser is resident in the jurisdiction of the Cayman Islands.

 

 
(b)
The Purchaser is acquiring the Securities for investment only and not with a
view to resale or distribution in violation of any securities laws.

 

 
(c)
The Purchaser is not a party to, and is not acting in concert with a person who
is party to: (A) an agreement to transfer the Purchaser’s legal or beneficial
interest in the Securities; or (B) an agreement to grant a participating
interest in the Securities.

 

 
(d)
As the Securities purchased hereunder are subject to resale restrictions under
the Securities Act, the Purchaser shall comply with all securities laws
concerning any resale of the Securities purchased hereunder and shall consult
with his, her or its own legal advisors with respect to such compliance.

 
- 18 -

--------------------------------------------------------------------------------


 

 
(e)
If required by applicable securities laws, the Purchaser will execute, deliver,
file and otherwise assist the Company in filing such reports, undertakings and
other documents with respect to the issuance of the Securities as may be
required.

 

 
(f)
The Purchaser is purchasing the Securities as principal for its own account and
not as a nominee or agent.

 

 
(g)
The Purchaser is an “accredited investor” as such term is defined in Rule 45-106
of the Ontario Securities Commission (“OSC”).

 

 
(h)
The Purchaser understands that the Securities are being offered and sold
pursuant to an exemption from prospectus and registration requirements contained
in the Securities Act based upon the Purchaser’s representations contained in
this Agreement, including, without limitation, that the Purchaser is an
“accredited investor” as such term is defined in Rule 45-106 of the OSC.

 

 
(i)
The Purchaser is an “accredited investor” within the meaning of Regulation D
under the Securities Act.

 

 
(j)
The Purchaser understands that the Securities are being offered and sold
pursuant to an exemption from registration contained in the US Securities Act
based in part upon Purchaser’s representations contained in the Agreement,
including, without limitation, that the Purchaser is an “accredited investor”
within the meaning of Regulation D under the U.S. Securities Act.

 

 
(k)
The Purchaser confirms that it has received or has had full access to all the
information it considers necessary or appropriate to make an informed investment
decision with respect to the Company Note, the Iview Note and the Company
Warrant to be purchased by it under this Agreement and the Shares acquired by it
upon the exercise of the Iview Option and the Company Warrant. The Purchaser
further confirms that it has had an opportunity to ask questions and receive
answers from the Company regarding the Company’s, Iview’s, Iview Parent’s and
their respective Subsidiaries’ business, management and financial affairs and
the terms and conditions of the Offering, the Company Note, the Iview Note, the
Iview Option and the Company Warrant and the Securities and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to the Purchaser or to which the Purchaser had access.

 
5.4
Purchaser Bears Economic Risk. 

 
The Purchaser has substantial experience in evaluating and investing in private
placement transactions of securities in companies similar to the Company so that
it is capable of evaluating the merits and risks of its investment in the
Company and has the capacity to protect its own interests. The Purchaser must
bear the economic risk of this investment until the Securities are sold pursuant
to: (i) an effective registration statement under the Securities Act or the US
Securities Act; or (ii) an exemption from registration is available with respect
to such sale.
 
- 19 -

--------------------------------------------------------------------------------


 
5.5
Acquisition for Own Account. 

 
The Purchaser is acquiring the Company Note, the Iview Note, the Iview Option
and the Company Warrant, and the Shares for the Purchaser’s own account for
investment only, and not as a nominee or agent and not with a view towards or
for resale in connection with their distribution.
 
5.6
Purchaser Can Protect Its Interest.

 
The Purchaser represents that by reason of its, or of its management’s, business
and financial experience, the Purchaser has the capacity to evaluate the merits
and risks of its investment in the Company Note, the Iview Note, the Iview
Option and the Company Warrant and the Securities and to protect its own
interests in connection with the transactions contemplated in this Agreement and
the Related Agreements. Further, Purchaser is aware of no publication of any
advertisement in connection with the transactions contemplated in the Agreement
or the Related Agreements.
 
5.7
Legends.

 

 
(a)
The Company Note shall bear substantially the following legend:

 
“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY APPLICABLE, STATE SECURITIES LAWS. THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO CREATIVE VISTAS, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED.”
 

 
(b)
The Iview Note shall bear substantially the following legend:

 
“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY APPLICABLE, STATE SECURITIES LAWS. THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IVIEW DIGITAL VIDEO SOLUTIONS
INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
- 20 -

--------------------------------------------------------------------------------


 

 
(c)
The Iview Option Shares shall bear a legend which shall be in substantially the
following form until such shares are covered by an effective registration
statement filed with the SEC:

 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IVIEW
HOLDING CORP. THAT SUCH REGISTRATION IS NOT REQUIRED.”
 

 
(d)
The Company Warrant Shares shall bear a legend which shall be in substantially
the following form until such shares are covered by an effective registration
statement filed with the SEC:

 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
CREATIVE VISTAS, INC. THAT SUCH REGISTRATION IS NOT REQUIRED”
 
 
6.
Covenants of the Company.

 
Each of the Company, Iview and Iview Parent covenants and agrees with the
Purchaser as follows:
 
6.1
Stop-Orders. 

 
The Company will advise the Purchaser, promptly after it receives notice of
issuance by the SEC or any other regulatory authority of any stop order or of
any order preventing or suspending any offering of any securities of the
Company, or of the suspension of the qualification of the Common Stock of the
Company for offering or sale in any jurisdiction, or the initiation of any
proceeding for any such purpose.
 
- 21 -

--------------------------------------------------------------------------------


 
6.2
Use of Funds.

 
The Company agrees that it will use the proceeds of the sale of the Company Note
and the Company Warrant to repay certain indebtedness of the Company to the
Purchaser and for general working capital purposes. Iview agrees that it will
use the proceeds of the Iview Note for general working capital purposes. Iview
Parent agrees that it will use the proceeds of the sale of the Option for
working capital purposes.
 
6.3
Reporting Requirements.

 
The Company will deliver, or cause to be delivered, to the Purchaser each of the
following, which shall be in form and detail acceptable to the Purchaser:
 

 
(a)
As soon as available, and in any event within ninety (90) days after the end of
each fiscal year of the Company, unless the Company files Form 12b-25,
Notification of Late Filing with the SEC, in which case within 100 days after
the end of such fiscal year of the Company, each of the Company’s and each of
its Subsidiaries’ audited financial statements with a report of independent
certified public accountants of recognized standing selected by the Company and
acceptable to the Purchaser (the “Accountants”), which annual financial
statements shall be without qualification and shall include each of the
Company’s and each of its Subsidiaries’ balance sheet as at the end of such
fiscal year and the related statements of each of the Company’s and each of its
Subsidiaries’ income, retained earnings and cash flows for the fiscal year then
ended, prepared on a consolidating and consolidated basis to include the
Company, each Subsidiary of the Company and each of their respective affiliates,
all in reasonable detail and prepared in accordance with GAAP, together with (i)
if and when available, copies of any management letters prepared by the
Accountants; and (ii) a certificate of the Company’s President, Chief Executive
Officer or Chief Financial Officer stating that such financial statements have
been prepared in accordance with GAAP and whether or not such officer has
knowledge of the occurrence of any Event of Default (as defined in the Company
Note) and, if so, stating in reasonable detail the facts with respect thereto;

 

 
(b)
As soon as available and in any event within forty five (45) days after the end
of each fiscal quarter of the Company, unless the Company files Form 12b-25,
Notification of Late Filing with the SEC, in which case within 55 days after the
end of such fiscal quarter of the Company, an unaudited/internal balance sheet
and statements of income, retained earnings and cash flows of the Company and
each of its Subsidiaries as at the end of and for such quarter and for the year
to date period then ended, prepared on a consolidating and consolidated basis to
include all the Company, each Subsidiary of the Company and each of their
respective affiliates, in reasonable detail and stating in comparative form the
figures for the corresponding date and periods in the previous year, all
prepared in accordance with GAAP, subject to year-end adjustments and
accompanied by a certificate of the Company’s President, Chief Executive Officer
or Chief Financial Officer, stating (i) that such financial statements have been
prepared in accordance with GAAP, subject to year-end audit adjustments, and
(ii) whether or not such officer has knowledge of the occurrence of any Event of
Default (as defined in the Company Note) not theretofore reported and remedied
and, if so, stating in reasonable detail the facts with respect thereto;

 
- 22 -

--------------------------------------------------------------------------------


 
6.4
Access to Facilities. 

 
To the extent permitted by applicable securities laws and regulations, each of
the Company, Iview, Iview Parent and each of their respective Subsidiaries will
permit any representatives designated by the Purchaser (or any successor of the
Purchaser), upon reasonable advance notice and during normal business hours, at
such person’s expense and accompanied by a representative of the Company, to:
 

 
(a)
visit and inspect any of the properties of the Company, Iview, Iview Parent or
any of their respective Subsidiaries;

 

 
(b)
examine the corporate and financial records of the Company, Iview, Iview Parent
or any of their respective Subsidiaries (unless such examination is not
permitted by federal, state, provincial or local law or by contract) and make
copies thereof or extracts therefrom; and

 

 
(c)
discuss the affairs, finances and accounts of the Company, Iview, Iview Parent
or any of their respective Subsidiaries with the directors, officers and
independent accountants of the Company, Iview, Iview Parent or any of their
respective Subsidiaries.

 
Notwithstanding the foregoing, neither the Company, Iview, Iview Parent nor any
of their respective Subsidiaries will provide any material, non-public
information to the Purchaser unless the Purchaser signs a confidentiality
agreement and otherwise complies with Regulation FD, under the federal
securities laws.
 
6.5
Taxes.

 
Each of the Company, Iview, Iview Parent and each of their respective
Subsidiaries will promptly pay and discharge, or cause to be paid and
discharged, when due and payable, all lawful taxes, assessments and governmental
charges or levies imposed upon the income, profits, property or business of the
Company, Iview, Iview Parent and their respective Subsidiaries; provided,
however, that any such tax, assessment, charge or levy need not be paid if the
validity thereof shall currently be contested in good faith by appropriate
proceedings and if the Company, Iview, Iview Parent and/or such Subsidiary shall
have set aside on its books adequate reserves with respect thereto, and
provided, further, that the Company, Iview, Iview Parent and their respective
Subsidiaries will pay all such taxes, assessments, charges or levies forthwith
upon the commencement of proceedings to foreclose any lien which may have
attached as security therefor.
 
If Company, Iview, Iview Parent or any of their respective Subsidiaries shall be
required by law to deduct or withhold in respect of any and all present or
future taxes, levies, imposts, deductions and other governmental charges or
withholdings, and all interest, penalties and other liabilities with respect
thereto, imposed by any jurisdiction (or any political subdivision thereof)
(“Taxes”) other than, with respect to the Purchaser, any Taxes (including
income, branch profits or franchise taxes) imposed on or measured by its net
income (“Indemnified Taxes”) from or in respect of any sum payable hereunder to
the Purchaser, then:
 
- 23 -

--------------------------------------------------------------------------------


 

 
(a)
the sum payable shall be increased by such additional amount (the “Additional
Amount”) as necessary so that after making all required deductions and
withholdings (including deductions and withholdings applicable to such
Additional Amount) the Purchaser receives an amount equal to the sum it would
have received had no such deductions or withholdings been made;

 

 
(b)
the Company, Iview, Iview Parent or such Subsidiary shall make the appropriate
deductions or withholdings and shall pay the full amount deducted or withheld to
the relevant taxing authority or other authority in accordance with applicable
law;

 

 
(c)
within thirty (30) days after the date of such payment, upon the Purchaser’s
request, the Company, Iview, Iview Parent or such Subsidiary shall furnish to
the Purchaser the original or a certified copy of a receipt evidencing payment
thereof, or other evidence of payment reasonably satisfactory to the Purchaser;

 

 
(d)
if the Company, Iview, Iview Parent or such Subsidiary fails to pay amounts in
accordance with paragraph (b) above, the Company, Iview, Iview Parent or such
Subsidiary shall indemnify the Purchaser for any incremental Indemnified Taxes
that is paid by the Purchaser as a result of the failure; 

 

 
(e)
the Company and/or Iview will indemnify the Purchaser for the full amount of any
Taxes imposed by any jurisdiction and paid by the Purchaser with respect to any
Additional Amount payable pursuant to paragraph (a) above and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes are correctly asserted; and

 

 
(f)
the indemnification contemplated in paragraphs (d) and (e) above shall be made
within 30 days from the date the Purchaser makes written demand favourable
(which demand shall identify the nature and amount of Taxes for which
indemnification is being sought and shall include a copy of the relevant portion
of any written assessment from the governmental authority demanding payment of
such Taxes).

 
6.6
Insurance. 

 
- 24 -

--------------------------------------------------------------------------------


 
Each of the Company, Iview, Iview Parent and their respective Subsidiaries will
keep its assets which are of an insurable character insured by financially sound
and reputable insurers against loss or damage by fire, explosion and other risks
customarily insured against by companies in similar business similarly situated
as the Company, Iview, Iview Parent and their respective Subsidiaries; and the
Company, Iview, Iview Parent and their respective Subsidiaries will maintain,
with financially sound and reputable insurers, insurance against other hazards
and risks and liability to persons and property to the extent and in the manner
which the Company reasonably believes is customary for companies in similar
business similarly situated as the Company, Iview, Iview Parent and their
respective Subsidiaries and to the extent available on commercially reasonable
terms. The Company, Iview, Iview Parent and each of their respective
Subsidiaries will jointly and severally bear the full risk of loss from any loss
of any nature whatsoever with respect to the assets pledged to the Purchaser as
security for its obligations hereunder and under the Related Agreements. At the
Company’s, Iview’s, Iview Parent’s and each of their respective Subsidiaries’
joint and several cost and expense in amounts and with carriers reasonably
acceptable to Purchaser, the Company, Iview, Iview Parent and each of their
respective Subsidiaries shall (i) keep all its insurable properties and
properties in which it has an interest insured against the hazards of fire,
flood, sprinkler leakage, those hazards covered by extended coverage insurance
and such other hazards, and for such amounts, as is customary in the case of
companies engaged in businesses similar to the Company’s, Iview’s, Iview Parent
or their respective Subsidiary’s including business interruption insurance; (ii)
maintain a bond in such amounts as is customary in the case of companies engaged
in businesses similar to the Company’s, Iview’s, Iview Parent’s or their
respective Subsidiary’s insuring against larceny, embezzlement or other criminal
misappropriation of insured’s officers and employees who may either singly or
jointly with others at any time have access to the assets or funds of the
Company, Iview, Iview Parent or any of their respective Subsidiaries either
directly or through governmental authority to draw upon such funds or to direct
generally the disposition of such assets; (iii) maintain public and product
liability insurance against claims for personal injury, death or property damage
suffered by others; (iv) maintain all such worker’s compensation or similar
insurance as may be required under the laws of any state or jurisdiction in
which the Company, Iview, Iview Parent or their respective Subsidiary is engaged
in business; and (v) furnish Purchaser with (x) copies of all policies and
evidence of the maintenance of such policies at least thirty (30) days before
any expiration date, (y) excepting the Company’s workers’ compensation policy,
endorsements to such policies naming Purchaser as “co-insured” or “additional
insured” and appropriate loss payable endorsements in form and substance
satisfactory to Purchaser, naming Purchaser as loss payee, and (z) evidence that
as to Purchaser the insurance coverage shall not be impaired or invalidated by
any act or neglect of the Company, Iview, Iview Parent or any Subsidiary and the
insurer will provide Purchaser with at least thirty (30) days notice prior to
cancellation. So long as the Company Note and the Iview Note remains
outstanding, the Company, Iview, Iview Parent and each of their respective
Subsidiaries shall instruct the insurance carriers that in the event of any loss
thereunder, the carriers shall make payment for such loss to the Company, Iview,
Iview Parent and/or their respective Subsidiaries and Purchaser jointly. In the
event that as of the date of receipt of each loss recovery upon any such
insurance, the Purchaser has not declared an event of default with respect to
this Agreement or any of the Related Agreements, then the Company, Iview, Iview
Parent and/or such Subsidiary shall be permitted to direct the application of
such loss recovery proceeds toward investment in property, plant and equipment
that would comprise “Collateral” secured by Purchaser’s security interest
pursuant to its security agreement, with any surplus funds to be applied toward
payment of the obligations of the Company and Iview to Purchaser. In the event
that Purchaser has properly declared an event of default with respect to this
Agreement or any of the Related Agreements, then all loss recoveries received by
Purchaser upon any such insurance thereafter may be applied to the obligations
of the Company and Iview hereunder and under the Related Agreements, in such
order as the Purchaser may determine. Any surplus (following satisfaction of all
Company and Iview obligations to Purchaser) shall be paid by Purchaser to the
Company or Iview or applied as may be otherwise required by law. Any deficiency
thereon shall be paid by the Company, Iview, Iview Parent or their respective
Subsidiaries, as applicable, to Purchaser, on demand. Notwithstanding anything
herein or in any Related Agreement to the contrary, the Company and Iview shall
obtain customary insurance and name the Purchaser as an additional insured and
loss payee thereunder as soon as practicable following the Closing Date, and in
any event within thirty days following the Closing Date.
 
- 25 -

--------------------------------------------------------------------------------


 
6.7
Intellectual Property.

 
Each of the Company, Iview, Iview Parent and each of their respective
Subsidiaries shall maintain in full force and effect its existence, rights and
franchises and all licenses and other rights to use Intellectual Property owned
or possessed by it and reasonably deemed to be necessary to the conduct of its
business.
 
6.8
Properties.

 
Each of the Company, Iview, Iview Parent and each of their respective
Subsidiaries will keep its properties in good repair, working order and
condition, reasonable wear and tear excepted, and from time to time make all
needful and proper repairs, renewals, replacements, additions and improvements
thereto; and each of the Company, Iview, Iview Parent and each of their
respective Subsidiaries will at all times comply with each provision of all
leases to which it is a party or under which it occupies property if the breach
of such provision could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
6.9
Confidentiality.

 
Each of the Company, Iview and Iview Parent on behalf of itself and its
successors, assigns and Affiliates, agrees to use its best efforts to maintain
as confidential all confidential information provided to it by the Purchaser,
including, but not limited to, financial statements, certificates, reports,
agreements and information, financial results, information that may constitute
material non-public information and other information considered by the
Purchaser to be confidential and proprietary and to use such information in
compliance with all applicable laws, solely for the purpose of and as necessary
to fulfill its obligations under this Agreement and will not reveal it to any
third party without the express written consent of the Purchaser. Each of the
Company, Iview and Iview Parent will take appropriate measures to prevent its
agents, employees and subcontractors from using or disclosing any such
confidential information, except as is expressly permitted under this Agreement.
Each of the Company, Iview and Iview Parent agrees that it will not disclose,
and will not include in any public announcement, the name of the Purchaser,
unless expressly agreed to by the Purchaser or unless and until such disclosure
is required by law or applicable regulation, and then only to the extent of such
requirement and upon notice to the Purchaser. Notwithstanding the foregoing, the
Company, Iview and Iview Parent may disclose Purchaser’s identity and the terms
of this Agreement to its current and prospective debt and equity financing
sources and in its filings with the SEC.
 
- 26 -

--------------------------------------------------------------------------------


 
6.10
Required Approvals. 

 
Each of the Company, Iview and Iview Parent, without the prior written consent
of the Purchaser, shall not, and shall not permit any of their respective
Subsidiaries to:
 

 
(a)
(i) directly or indirectly declare or pay any dividends, other than dividends
paid to the Company, Iview or to Iview Parent or any of their respective
wholly-owned Subsidiaries, (ii) issue any preferred stock that is mandatorily
redeemable prior to the one year anniversary of Maturity Date (as defined in
each of the Company Note and the Iview Note) or (iii) redeem any of its
preferred stock or other equity interests other than, in the case of (i),
contributions to the corporate expenses and overhead of the Company and all
management services and analogous fees paid to the Company not to exceed
Cdn$350,000 per annum and (ii) repayment to A.C. Ltd. for monthly expenses paid
by A.C. Ltd. on behalf of Iview;

 

 
(b)
liquidate, dissolve or effect a material reorganization (it being understood
that in no event shall the Company, Iview and/or Iview Parent dissolve,
liquidate or merge with any other person or entity (unless the Company, Iview
and/or Iview Parent is the surviving entity, as applicable));

 

 
(c)
become subject to (including, without limitation, by way of amendment to or
modification of) any agreement or instrument which by its terms would (under any
circumstances) restrict the Company’s, Iview’s, Iview Parent’s or any of their
respective Subsidiaries right to perform the provisions of this Agreement, any
Related Agreement or any of the agreements contemplated hereby or thereby;

 

 
(d)
materially alter or change the scope of the business of the Company, Iview,
Iview Parent and their respective Subsidiaries taken as a whole (other than as
necessary or desirable to align such businesses with that of Company or its
Subsidiaries);

 

 
(e)
(i) create, incur, assume or suffer to exist any indebtedness (exclusive of
trade debt and debt incurred to finance the purchase of equipment (not in excess
of five percent (5%) of the fair market value of the Company’s, Iview, Iview
Parent’s and their respective Subsidiaries’ assets) whether secured or unsecured
other than (x) the Company’s, Cancable’s and Iview’s indebtedness to the
Purchaser, (y) indebtedness set forth on Schedule 6.12(e) attached hereto and
made a part hereof and any refinancings or replacements thereof on terms no less
favourable to the Purchaser than the indebtedness being refinanced or replaced,
and (z) any debt incurred in connection with the purchase of assets in the
ordinary course of business, or any refinancings or replacements thereof on
terms no less favourable to the Purchaser than the indebtedness being refinanced
or replaced; (ii) cancel any debt owing to it in excess of USD$100,000 in the
aggregate during any 12 month period; (iii) assume, guarantee, endorse or
otherwise become directly or contingently liable in connection with any
obligations of any other Person, except the endorsement of negotiable
instruments by the Company and/or Iview for deposit or collection or similar
transactions in the ordinary course of business or guarantees of indebtedness
otherwise permitted to be outstanding pursuant to this clause (e);

 
- 27 -

--------------------------------------------------------------------------------


 

 
(f)
create or acquire any Subsidiary after the date hereof unless (i) such
Subsidiary is a wholly-owned Subsidiary of the Company or Iview and (ii) such
Subsidiary becomes party to the 2005 Master Security Agreement, the 2005 Stock
Pledge Agreement and the Amended and Restated Guaranty (in each case, either by
executing a counterpart thereof or an assumption or joinder agreement in respect
thereof) and, to the extent reasonably required by the Purchaser, satisfies each
condition of this Agreement and the Related Agreements as if such Subsidiary
were a Subsidiary on the Closing Date; or

 

 
(g)
issue or sell any of the share capital in the Company, Iview and/or Iview Parent
or any rights, warrants or securities convertible into or exercisable or
exchangeable for any share in the capital of the Company, Iview and/or Iview
Parent.

 
6.11
Opinion. 

 
On the Closing Date, the Company will deliver to the Purchaser (i) an opinion
reasonably acceptable to the Purchaser from the Company’s external corporate
legal counsel in the form of Exhibit F hereto and (ii) an opinion reasonably
acceptable to the Purchaser from the Company’s external tax counsel addressing
issues of withholding tax in the form of Exhibit G hereto.
 
6.12
Margin Stock.

 
The Company will not permit any of the proceeds of the Company Note, the Iview
Note or the Company Warrant to be used directly or indirectly to “purchase” or
“carry” “margin stock” or to repay indebtedness incurred to “purchase” or
“carry” “margin stock” within the respective meanings of each of the quoted
terms under Regulation U of the Board of Governors of the Federal Reserve System
as now and from time to time hereafter in effect.
 
6.13
Financing Right of First Refusal. 

 
- 28 -

--------------------------------------------------------------------------------


 

 
(a)
For a period of one hundred eighty (180) days following the Closing Date, each
of the Company, Iview and Iview Parent hereby grants to the Purchaser a right of
first refusal to provide any Additional Financing (as defined below) to be
issued by the Company, Iview, Iview Parent and/or any of their respective
Subsidiaries, subject to the following terms and conditions. From and after the
date hereof, prior to the incurrence of any additional indebtedness and/or the
sale or issuance of any equity interests of the Company, Iview, Iview Parent or
any of their respective Subsidiaries (other than (i) pursuant to options,
warrants or other obligations to issue shares outstanding on the date hereof as
disclosed to Purchaser in writing; (ii) pursuant to options that may be issued
under any employee incentive stock option and/or any qualified stock option plan
adopted by the Company, Iview or Iview Parent; or (iii) securities issued
pursuant to acquisitions or strategic transactions the primary purpose of which
is not raising capital, so long as, in the case of this clause (iii), such
shares of Common Stock so issued (or securities convertible into Common Stock so
issued) are restricted and do not become freely or publicly traded in any
respect prior to the two year anniversary of the issuance thereof) (each, an
“Additional Financing”), the Company, Iview, Iview Parent and/or any of their
respective Subsidiaries, as the case may be, shall notify the Purchaser of its
intention to enter into such Additional Financing. In connection therewith, the
Company, Iview, Iview Parent and/or the applicable Subsidiary thereof shall
submit a fully executed term sheet (a “Proposed Term Sheet”) to the Purchaser
setting forth the terms, conditions and pricing of any such Additional Financing
(such financing to be negotiated on “arm’s length” terms and the terms thereof
to be negotiated in good faith) proposed to be entered into by the Company,
Iview, Iview Parent and/or such Subsidiary. The Purchaser shall have the right,
but not the obligation, to deliver its own proposed term sheet (the “Purchaser
Term Sheet”) setting forth the terms and conditions upon which Purchaser would
be willing to provide such Additional Financing to the Company, Iview, Iview
Parent and/or such Subsidiary. The Purchaser Term Sheet shall contain terms no
less favourable to the Company, Iview, Iview Parent and /or the Subsidiary than
those outlined in Proposed Term Sheet. The Purchaser shall deliver such
Purchaser Term Sheet within ten business days of receipt of each such Proposed
Term Sheet. If the provisions of the Purchaser Term Sheet are at least as
favourable to the Company, Iview Parent and/or such Subsidiary, as the case may
be, as the provisions of the Proposed Term Sheet, the Company, Iview, Iview
Parent and/or such Subsidiary shall (a) either enter into and consummate the
Additional Financing transaction outlined in the Purchaser Term Sheet or (b)
choose not to consummate such Additional Financing, in which case the Company,
Iview and Iview Parent shall be obligated to comply with the provisions of this
Section 0 with respect to any future potential financing.

 

 
(b)
The Company, Iview and Iview Parent will not, and will not permit their
respective Subsidiaries to, agree, directly or indirectly, to any restriction
with any person or entity which limits the ability of the Purchaser to
consummate an Additional Financing with the Company, Iview, Iview Parent or any
of their respective Subsidiaries.

 
6.14
Account Agreements.

 
Forthwith following the Closing Date, the Company, Iview and Iview Parent shall,
and shall cause their respective Subsidiaries to, enter into agreements with the
Purchaser and each bank at which an account identified in Schedule 0 is
maintained, affording the Purchaser sole dominion and control over the account
upon the occurrence and during the continuation of an event of default under the
Company Note and the Iview Note. The Company, Iview and Iview Parent shall, and
shall cause their respective Subsidiaries to, enter into a comparable agreement
in relation to any account opened following the date hereof which may, in the
ordinary course of business from time to time, have in excess of USD$50,000 on
deposit.
 
- 29 -

--------------------------------------------------------------------------------


 
6.15
Dissolution of A.C. Technical Systems Inc.

 
The Company shall dissolve A.C. Technical Systems Inc. on or before the date
that is one (1) calendar year following the date hereof, and as of the date
hereof and until it is dissolved, A.C. Technical Systems Inc. shall not conduct
any active business or possess any material assets or property. The Company
covenants and agrees that it shall not and it shall not allow any of the
Guarantors to transfer any of the collateral to A.C. Technical Systems Inc.
 
7.
Covenants of the Purchaser. 

 
The Purchaser covenants and agrees with the Company as follows:
 
7.1
Confidentiality. 

 
The Purchaser on behalf of itself and its successors, assigns and Affiliates,
agrees to use its best efforts to maintain as confidential all confidential
information provided to it by the Company, including, but not limited to,
financial statements, certificates, reports, agreements and information,
financial results, information that may constitute material non-public
information and other information considered by the Company to be confidential
and proprietary and to use such information in compliance with all applicable
laws, solely for the purpose of and as necessary to fulfill its obligations
under this Agreement and will not reveal it to any third party without the
express written consent of the Company. The Purchaser will take appropriate
measures to prevent its agents, employees and subcontractors from using or
disclosing any such confidential information, except as is expressly permitted
under this Agreement. The Purchaser agrees that it will not disclose, and will
not include in any public announcement, the name of the Company, unless
expressly agreed to by the Company or unless and until such disclosure is
required by law or applicable regulation, and then only to the extent of such
requirement and upon notice to the Company .
 
7.2
Non-Public Information. 

 
The Purchaser agrees not to effect any sales in the shares of the Company’s
Common Stock while in possession of material, non-public information regarding
the Company if such sales would violate applicable securities law.
 
7.3
Limitation on Acquisition of Common Stock of the Company. 

 
Notwithstanding anything to the contrary contained in this Agreement, any
Related Agreement or any document, instrument or agreement entered into in
connection with any other transactions between the Purchaser and the Company,
the Purchaser may not acquire stock in the Company (including, without
limitation, pursuant to a contract to purchase, by exercising an option or
warrant, by converting any other security or instrument, by acquiring or
exercising any other right to acquire, shares of stock or other security
convertible into shares of stock in the Company, or otherwise, and such
contracts, options, warrants, conversion or other rights shall not be
enforceable or exercisable) to the extent such stock acquisition would cause any
interest (including any original issue discount) payable by the Company to the
Purchaser not to qualify as “portfolio interest” within the meaning of Section
881(c)(2) of the Code, by reason of Section 881(c)(3) of the Code, taking into
account the constructive ownership rules under Section 871(h)(3)(C) of the Code
(the “Stock Acquisition Limitation”). The Stock Acquisition Limitation shall
automatically become null and void without any notice to the Company upon the
earlier to occur of either (a) the Company’s delivery to the Purchaser of a
Notice of Redemption (as defined in the Company Note) or (b) the existence of an
Event of Default (as defined in the Company Note or any other note issued by the
Company to the Purchaser) at a time when the average closing price of the common
stock as reported by Bloomberg, L.P. on the Principal Market for the immediately
preceding five trading days is greater than or equal to the average closing
price of the Company’s common stock as reported by Bloomberg, L.P. in the
Principal Market for the five trading days before Closing.
 
- 30 -

--------------------------------------------------------------------------------


 
8.
Covenants of the Company and Purchaser Regarding Indemnification.

 
8.1
Company Indemnification. 

 
Each of the Company, Iview and Iview Parent agrees to indemnify, hold harmless,
reimburse and defend the Purchaser, each of the Purchaser’s officers, directors,
agents, affiliates, control persons, and principal shareholders, against any
claim, cost, expense, liability, obligation, loss or damage (including
reasonable legal fees) of any nature, incurred by or imposed upon the Purchaser
which results, arises out of or is based upon: (i) any misrepresentation by the
Company, Iview, Iview Parent or any of their respective Subsidiaries or breach
of any warranty by the Company, Iview, Iview Parent or any of their respective
Subsidiaries in this Agreement, any other Related Agreement or in any exhibits
or schedules attached hereto or thereto; or (ii) any breach or default in
performance by Company, Iview, Iview Parent or any of their respective
Subsidiaries of any covenant or undertaking to be performed by Company, Iview,
Iview Parent or any of their respective Subsidiaries hereunder, under any other
Related Agreement or any other agreement entered into by the Company, Iview,
Iview Parent and/or any of their respective Subsidiaries and Purchaser relating
hereto or thereto.
 
8.2
Purchaser’s Indemnification. 

 
Purchaser agrees to indemnify, hold harmless, reimburse and defend the Company
and Iview and each of the Company’s and Iview’s officers, directors, agents,
affiliates, control persons and principal shareholders, at all times against any
claim, cost, expense, liability, obligation, loss or damage (including
reasonable legal fees) of any nature, incurred by or imposed upon the Company
and/or Iview which results, arises out of or is based upon: (i) any
misrepresentation by Purchaser or breach of any warranty by Purchaser in this
Agreement or in any exhibits or schedules attached hereto or any Related
Agreement; or (ii) any breach or default in performance by Purchaser of any
covenant or undertaking to be performed by Purchaser hereunder, under any other
Related Agreement; or any other agreement entered into by the Company and/or
Iview and Purchaser relating hereto or thereto.
 
8.3
Offering Restrictions. 

 
Neither the Company, Iview, Iview Parent nor any of their respective
Subsidiaries will, prior to the full repayment of the Company Note and the Iview
Note (together with all accrued and unpaid interest and fees related thereto),
(x) enter into any equity line of credit agreement or similar agreement or (y)
issue, or enter into any agreement to issue, any securities with a
variable/floating conversion and/or pricing feature which are or could be (by
conversion or registration) free-trading securities (i.e. common stock subject
to a registration statement).
 
- 31 -

--------------------------------------------------------------------------------


 
9.
Miscellaneous.

 
9.1
Governing Law. 

 
THIS AGREEMENT AND EACH RELATED AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS. ANY ACTION BROUGHT BY EITHER PARTY AGAINST THE OTHER
CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND EACH RELATED
AGREEMENT SHALL BE BROUGHT ONLY IN THE STATE COURTS OF NEW YORK OR IN THE
FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK. BOTH PARTIES AND THE
INDIVIDUALS EXECUTING THIS AGREEMENT AND THE RELATED AGREEMENTS ON BEHALF OF THE
COMPANY AGREE TO SUBMIT TO THE JURISDICTION OF SUCH COURTS AND WAIVE TRIAL BY
JURY. IN THE EVENT THAT ANY PROVISION OF THIS AGREEMENT OR ANY RELATED AGREEMENT
DELIVERED IN CONNECTION HEREWITH IS INVALID OR UNENFORCEABLE UNDER ANY
APPLICABLE STATUTE OR RULE OF LAW, THEN SUCH PROVISION SHALL BE DEEMED
INOPERATIVE TO THE EXTENT THAT IT MAY CONFLICT THEREWITH AND SHALL BE DEEMED
MODIFIED TO CONFORM WITH SUCH STATUTE OR RULE OF LAW. ANY SUCH PROVISION WHICH
MAY PROVE INVALID OR UNENFORCEABLE UNDER ANY LAW SHALL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT OR ANY RELATED
AGREEMENT. IF ANY PARTY SHALL COMMENCE AN ACTION OR PROCEEDING TO ENFORCE ANY
PROVISIONS HEREOF, THEN THE PREVAILING PARTY IN SUCH ACTION OR PROCEEDING SHALL
BE REIMBURSED BY THE OTHER PARTY FOR ITS ATTORNEYS FEES AND OTHER COSTS AND
EXPENSES INCURRED WITH THE INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH
ACTION OR PROCEEDING.
 
9.2
Survival.

 
The representations, warranties, covenants and agreements made herein shall
survive any investigation made by the Purchaser and the closing of the
transactions contemplated hereby to the extent provided therein. All statements
as to factual matters contained in any certificate or other instrument delivered
by or on behalf of the Company, Iview and/or Iview Parent pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company, Iview and/or Iview Parent, as the
case may be, hereunder solely as of the date of such certificate or instrument.
 
9.3
Successors. 

 
Except as otherwise expressly provided herein, the provisions hereof shall inure
to the benefit of, and be binding upon, the successors, heirs, executors and
administrators of the parties hereto and shall inure to the benefit of and be
enforceable by each person who shall be a holder of the Securities from time to
time. Purchaser may not assign its rights hereunder to a competitor of the
Company.
 
- 32 -

--------------------------------------------------------------------------------


 
9.4
Entire Agreement; Maximum Interest. 

 
This Agreement, the Related Agreements, the exhibits and schedules hereto and
thereto and the other documents delivered pursuant hereto constitute the full
and entire understanding and agreement between the parties with regard to the
subjects hereof and no party shall be liable or bound to any other in any manner
by any representations, warranties, covenants and agreements except as
specifically set forth herein and therein. Nothing contained in this Agreement,
any Related Agreement or in any document referred to herein or delivered in
connection herewith shall be deemed to establish or require the payment of a
rate of interest or other charges in excess of the maximum rate permitted by
applicable law. In the event that the rate of interest or dividends required to
be paid or other charges hereunder exceed the maximum rate permitted by such
law, any payments in excess of such maximum shall be credited against amounts
owed by the Company and Iview to the Purchaser and thus refunded to the Company
or Iview, as applicable.
 
9.5
Severability. 

 
In case any provision of the Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
 
9.6
Amendment and Waiver.

 

 
(a)
This Agreement may be amended or modified only upon the written consent of the
Company, Iview, Iview Parent and the Purchaser.

 

 
(b)
The obligations of the Company, Iview and Iview Parent and the rights of the
Purchaser under this Agreement may be waived only with the written consent of
the Purchaser.

 

 
(c)
The obligations of the Purchaser and the rights of the Company, Iview and Iview
Parent under this Agreement may be waived only with the written consent of the
Company, Iview and Iview Parent.

 
9.7
Delays or Omissions. 

 
It is agreed that no delay or omission to exercise any right, power or remedy
accruing to any party, upon any breach, default or non-compliance by another
party under this Agreement or the Related Agreements, shall impair any such
right, power or remedy, nor shall it be construed to be a waiver of any such
breach, default or non-compliance, or any acquiescence therein, or of or in any
similar breach, default or non-compliance thereafter occurring. All remedies,
either under this Agreement or the Related Agreements, by law or otherwise
afforded to any party, shall be cumulative and not alternative.
 
- 33 -

--------------------------------------------------------------------------------


 
9.8
Notices. 

 
All notices required or permitted hereunder shall be in writing and shall be
deemed effectively given:
 

 
(a)
upon personal delivery to the party to be notified;

 

 
(b)
when sent by confirmed facsimile if sent during normal business hours of the
recipient, if not, then on the next business day;

 

 
(c)
three (3) business days after having been sent by registered or certified mail,
return receipt requested, postage prepaid; or

 

 
(d)
one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.

 
All communications shall be sent as follows:
 

 If to the Company, Iview or Iview Parent, to:  Creative Vistas, Inc.    2100
Forbes Street,    Units 8-10    Whitby, Ontario    L1N 9T3      
 Telephone: (905) 666-8676    Facsimile: (905) 666-9795        Attention: Chief
Financial Officer        with a copy to (which shall not constitute notice):    
   Andrew J. Beck, Esq.    Torys LLP    237 Park Avenue    20th Floor    New
York, NY 10017        Facsimile: (212) 682-0200


- 34 -

--------------------------------------------------------------------------------


 

 If to the Purchaser, to:   Laurus Master Fund, Ltd.    c/o M&C Corporate
Services Limited    P.O. Box 309 GT    Ugland House        South Church Street  
 George Town    Grand Cayman, Cayman Islands        Facsimile: 345-949-8080    
 with a copy to:  John E. Tucker, Esq.    825 Third Avenue    14th Floor    New
York, NY 10022        Facsimile: 212-541-4434

 
or at such other address as the Company, Iview, Iview Parent or the Purchaser
may designate by written notice to the other parties hereto given in accordance
herewith.
 
9.9
Attorneys’ Fees. 

 
In the event that any suit or action is instituted to enforce any provision in
this Agreement or any Related Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement and/or such Related Agreement, including, without limitation, such
reasonable fees and expenses of attorneys and accountants, which shall include,
without limitation, all fees, costs and expenses of appeals.
 
9.10
Titles and Subtitles. 

 
The titles of the sections and subsections of this Agreement are for convenience
of reference only and are not to be considered in construing this Agreement.
 
9.11
Facsimile Signatures; Counterparts. 

 
This Agreement may be executed by facsimile signatures and in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one agreement.
 
9.12
Broker’s Fees. 

 
Except as set forth on Schedule 11.12 hereof, each party hereto represents and
warrants that no agent, broker, investment banker, person or firm acting on
behalf of or under the authority of such party hereto is or will be entitled to
any broker’s or finder’s fee or any other commission directly or indirectly in
connection with the transactions contemplated herein. Each party hereto further
agrees to indemnify each other party for any claims, losses or expenses incurred
by such other party as a result of the representation in this Section 9.12 being
untrue.
 
- 35 -

--------------------------------------------------------------------------------


 
9.13
Construction. 

 
Each party acknowledges that its legal counsel participated in the preparation
of this Agreement and the Related Agreements and, therefore, stipulates that the
rule of construction that ambiguities are to be resolved against the drafting
party shall not be applied in the interpretation of this Agreement or any
Related Agreement to favour any party against the other.
 
9.14
Currency Indemnity. 

 
If, for the purposes of obtaining judgment in any court in any jurisdiction with
respect to this Agreement or any of the Related Agreements, it becomes necessary
to convert into the currency of such jurisdiction (the “Judgment Currency”) any
amount due under this Agreement or under any of the Related Agreements in any
currency other than the Judgment Currency (the “Currency Due”), then conversion
shall be made at the Exchange Rate at which the Purchaser is able, on the
relevant date, to purchase the Currency Due with the Judgment Currency
prevailing on the Business Day before the day on which judgment is given. In the
event that there is a change in the rate of Exchange Rate prevailing between the
Business Day before the day on which the judgment is given and the date of
receipt by the Purchaser of the amount due, Company will, on the date of receipt
by the Purchaser, pay such additional amounts, if any, or be entitled to receive
reimbursement of such amount, if any, as may be necessary to ensure that the
amount received by the Purchaser on such date is the amount in the Judgment
Currency which when converted at the rate of exchange prevailing on the date of
receipt by the Purchaser is the amount then due under this Agreement or such of
the Related Agreements in the Currency Due. If the amount of the Currency Due
which the Purchaser is able to purchase is less than the amount of the Currency
Due originally due to it, Company shall indemnify and save the Purchaser
harmless from and against loss or damage arising as a result of such deficiency.
The indemnity contained herein shall constitute an obligation separate and
independent from the other obligations contained in this Agreement and the
Related Agreements, shall give rise to a separate and independent cause of
action, shall apply irrespective of any indulgence granted by the Purchaser from
time to time and shall continue in full force and effect notwithstanding any
judgment or order for a liquidated sum in respect of an amount due under this
Agreement or any of the Related Agreements or under any judgment or order.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]


- 36 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed the SECURITIES PURCHASE
AGREEMENT as of the date set forth in the first paragraph hereof.
 
COMPANY: PURCHASER:
 
CREATIVE VISTAS, INC.
 
LAURUS MASTER FUND, LTD.
Per:
/s/ DOMINIC BURNS
Per:
/s/ EUGENE GRIN
 
Name: Dominic Burns
 
Name: Eugene Grin
 
Title: President
   
Title: Director



 
IVIEW DIGITAL VIDEO SOLUTIONS INC.
   
Per:
/s/ SAYAN NAVARATNAM
     
Name: Sayan Navaratnam
     
Title: President
     



 
IVIEW HOLDING CORP.
   
Per:
/s/ DOMINIC BURNS
     
Name: Dominic Burns
     
Title: President
     

 
- 37 -

--------------------------------------------------------------------------------


 
Exhibit “A”
 
FORM OF NOTE
 

--------------------------------------------------------------------------------


 
Exhibit “B”
 
FORM OF IVIEW NOTE
 

--------------------------------------------------------------------------------


 

Exhibit “C”
 
FORM OF OPTION
 

--------------------------------------------------------------------------------



Exhibit “D”
 
FORM OF COMPANY WARRANT

 

--------------------------------------------------------------------------------



Exhibit “E”
 
CASH COLLATERAL DEPOSIT LETTER

 

--------------------------------------------------------------------------------


 

Exhibit “F”
 
FORM OF ESCROW AGREEMENT
 

--------------------------------------------------------------------------------



Exhibit “G”
 
FORM OF OPINION

 

--------------------------------------------------------------------------------



 
Exhibit “H”
 
FORM OF TAX OPINION

 

--------------------------------------------------------------------------------


 